UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q oQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended September 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-152775 iGENII, INC. (Exact name of small business issuer as specified in its charter) Delaware 26-2046163 (State of incorporation) (IRS Employer ID Number) 99 W. Hawthorne Ave, Suite 610 Valley Stream, New York 11580 (Address of principal executive offices) (516) 599- 0064 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes No  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo o As of October 28, 2010,9,294,900 shares of common stock, par value $0.001 per share, were outstanding. TABLE OF CONTENTS Page PART I Item 1. Financial Statements Item 2. Management’s Discussion and Analysis or Plan of Operation 3 Item 3 Quantitative and Qualitative Disclosures About Market Risk 5 Item 4 Controls and Procedures 5 PART II 6 Item 1. Legal Proceedings 6 Item IA. Risk Factors 6 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 6 Item 3. Defaults Upon Senior Securities 6 Item 4. Submission of Matters to a Vote of Security Holders 6 Item 5. Other Information 6 Item 6. Exhibits 7 2 PART I FINANCIAL INFORMATION Item 1. Financial Statements. iGENII, INC. FINANCIAL STATEMENTS (UNAUDITED) September 30, 2010 TABLE OF CONTENTS Report of Independent Registered Public Accounting Firm 2 Balance Sheeets 3 Statements ofOperations 4-5 Statements of Cash Flows 6 Statements of Stockholders Equity 7 Notes to Financial Statements 8 -12 ACSBAcquavella, Chiarelli, Shuster, Berkower & Co., LLP 517 Route One 1 Penn Plaza Iselin, New Jersey 08830 36th Floor 732. 855.9600 New York, NY 10119 Fax:732.855.9559 www.acsbco.com Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders of iGENII Inc. We have reviewed the accompanying balance sheet of iGENII, Inc. (“the Company”) as of September 30, 2010 and the related statement of operations, statement of retained deficit, and cash flows for the nine and three months ended September 30, 2010. These financial statements are the responsibility of the Company's management. We conducted our review in accordance with standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to the accompanying interim financial statements referred to above for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with auditing standards of the Public Company Accounting Oversight Board (United States), the balance sheet of iGENII, Inc. at December 31, 2009, and the related statements of operations, retained deficit, and statements of cash flows for the year then ended; and in our report dated April 13, 2010, we expressed an unqualified opinion on those financial statements. In our opinion, the information set forth in the accompanying balance sheet as of December 31, 2009 is fairly stated, in all material respects, in relation to the balance sheet from which it has been derived. The accompanying financial statements have been prepared assuming that the company will continue as a going concern.As discussed in Note 2 to the financial statements, the Company has no established source of revenue and no operations.This raises substantial doubt about the Company’s ability to continue as a going concern.The financial statements do not include any adjustments that might result from this uncertainty. Acquavella, Chiarelli, Shuster, Berkower & Co., LLP Certified Public Accountants New York, NY October 28, 2010 2 iGENII, INC. iGENII, INC. BALANCE SHEETS ASSETS September30,2010 December30,09 (Unaudited) (Audited) Current Assets Cash and cash equivalents $ $ Total Current Assets Equipment , net Intangibles, net Infinite life intangibles Security deposit Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and accrued expenses $ $ Total Current Liabilities Stockholders' Equity Common stock, $.001 par value, 95,000,000 shares authorized, 9,294,900 and 9,272,900 issued and outstanding,respectively Preferred stock,5,000,000 shares authorized - Additional paid in capital Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these financial statements. 3 iGENII, INC. STATEMENTS OF OPERATIONS FOR THE NINE MONTHS ENDED SEPTEMBER 30, (UNAUDITED) Sales, net $ $ Franchise taxes paid Selling, General and administrative expenses Income (loss) from operations ) Net income (loss) $ $ ) Net income per common share Basic and diluted $ $ ) Weighted average common shares outstanding Basic and diluted The accompanying notes are an integral part of these financial statements. 4 iGENII, INC. STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED SEPTEMBER 30, (UNAUDITED) Sales, net $ $ Selling, General and administrative expenses Income (loss) from operations ) Net income (loss) $ $ ) Net income per common share Basic and diluted $ $ ) Weighted average common shares outstanding Basic and diluted The accompanying notes are an integral part of these financial statements. 5 iGENII, INC. STATEMENT OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2, 2009 (UNAUDITED) CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ $ ) Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization - Increase / (decrease) in current liabilities: Accounts payable ) Total Adjustments ) Net cash provided/(used) by operating activities (73,213 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of infinite life intangibles (7,000 ) Net cash used by investing activities (7,000 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sales of common stock Security deposit Net cashused by financing activities Net change in cash and cash equivalents (10,843 ) Cash and cash equivalents, beginning balance Cash and cash equivalents, ending balance $ $ ) SUPPLEMENTAL DISCLOSURES: Cash paid during the year for: Income tax payments $
